DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 8, 2018 was filed before First Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on May 18, 2018 are acceptable for examination purposes.



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-8, 11,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 10,726,312 B2 issued to Richard Butt et al. (“Butt”) and US 2015/0256277 issued to James T. Johnson et al. (“Johnson”).


As per claim 1, Butt teaches  A method comprising:
detecting, by a processing system including at least one processor, a first anomaly from a first media content (Butt: column 11, lines 43-53, as video analytics module receives image data and analyzes the image data to determine properties or characteristics of the captured image or video and/or objects found in the scene represented by the image or video. Based on determinations made, outputs metadata providing information of determinations, examples including anomaly detection);
generating, by the processing system, a first anomaly signature for the first anomaly (Butt: , Abstract: generate signatures of identified objects and generate signatures of objects of interest, column 15, lines 24-26, as generate Feature vectors or signatures to represent objects in the scene);
obtaining, by the processing system, a notification of a first event, wherein the notification comprises an event type of the first event, time information of the first event, and location information of the first event (Butt: column 14, lines 43-51, as video analytics may further include detecting whether as event has occurred and the type of event, column 15, lines 1-2, as metadata indication time and identify the camera);
correlating, by the processing system, the first anomaly to the notification of the first event  and labeling, by the processing system, the first anomaly signature with the event type (Butt: , Abstract: generate signatures of identified objects and generate signatures of objects of interest, column 15, lines 24-26, as generate Feature vectors or signatures to represent objects in the scene.
detecting, by the processing system, a second anomaly from a second media content that matches the first anomaly signature (Butt: column 11, lines 43-53, as video analytics module receives image data and analyzes the image data to determine properties or characteristics of the captured image or video and/or objects found in the scene represented by the image or video. Based on determinations made, outputs metadata providing information of determinations, examples including anomaly detection).
	Butt does not explicitly teach transmitting, by the processing system, a notification of a second event of the event type when it is detected that the second anomaly matches the first anomaly signature. Johnson does teach limitation t at [011], as alert notification , also referred to as a message, text message, notification message , [0139], as the information contained in the alert will contain text representation of the alert event, location associated with the event, start and stop time of the alert event and the severity of the alert event. It would have been obvious to one before the effective filing date to modify the Butt system of capturing video images of objects and identifying objects of interests by utilizing the capabilities of Johnson of generating and communicating alerts based on determined violations in order to provide 

As per claim 2, same as claim arguments above and Butt teaches:    The method of claim 1, wherein the first media content includes at least one of: Images, video, 
 or audio (Butt: see abstract: video , image objects).
As per claim 3, same as claim arguments above   and Butt teaches:
The method of claim 1, wherein the detecting the first anomaly comprises detecting a plurality of anomalies having a threshold similarity from a plurality of media contents, wherein the plurality of anomalies includes the first anomaly, wherein the plurality of media contents includes the first media content, and wherein the first anomaly signature is for the plurality of anomalies (Butt: column 11, lines 43-53, as video analytics module receives image data and analyzes the image data to determine properties or characteristics of the captured image or video and/or objects found in the scene represented by the image or video. Based on determinations made, outputs metadata providing information of determinations, examples including anomaly detection, Butt: at  Abstract: as generate signatures of identified objects and generate signatures of objects of interest, column 15, lines 24-26, as generate Feature vectors or signatures to represent objects in the scene).

As per claim 4, same as claim arguments above and Butt teaches: The method of claim 3, wherein the first anomaly signature is based upon a plurality of features from the plurality of anomalies (Butt: column 15, lines 24-29, as feature vectors/signatures).
As per claim 5, same as claim arguments above  Butt teaches: The method of claim 4, wherein the plurality of features includes at least one of:
visual features or audio features (Butt: column 15, lines 30-45, as image and feature descriptions).
As per claim 6, same as claim arguments above  Butt teaches:  The method of claim 3, wherein the detecting the plurality of anomalies having the threshold similarity comprises applying a machine learning algorithm based upon a plurality of features from the plurality of media contents (Butt: column 16, lines 1-4, as learning machine is for example a neural network, column 16, lines 59-67, as feature vector, threshold of similarity).
As per claim 7, same as claim arguments above  Butt teaches:  The method of claim 6, wherein the machine learning algorithm comprises at least one of: a deep neural network, a generative adversarial network,  an exponential smoothing algorithm or a reinforcement learning algorithm (Butt: column 16, lines 1-4, as learning machine is for example a neural network).
As per claim 8, same as claim arguments above Butt teaches: The method of claim 1, wherein the first media content comprises metadata including:
location information of the first media content and time information of the first anomaly column 15, lines 1-2, as metadata indication time and identify the camera.
As per claim 11, same as claim arguments above  Butt teaches: The method of claim 1, wherein the notification of the second event comprises:
the event type (Butt: column 14, lines 43-51, as video analytics may further include detecting whether as event has occurred and the type of event);
location information of the second media content and time information of the second anomaly (Butt: column 15, lines 1-2, as metadata indication time and identify the camera.)
As per claim 16, same as claim arguments above Johnson teaches:   The method of claim 1, wherein the notification of the second event is sent to at least one of:
a monitoring device or an automated signaling device at a location associated with the location information of the second media content (Johnson: [0041], as notifications, [0118], as location monitored).
As per claim 17, same as claim arguments above Johnson teaches:   The method of claim 1, wherein the notification of the first event comprises: 
a short message service-based alert, a really simple syndication-based alert, an email-based alert, a radio broadcast alert or a television broadcast alert (Johnson:[0041], as weather alert system, notifications, Johnson:  [0118], text message).
As per claim 18, same as claim arguments above  Johnson teaches: The method of claim 1, wherein the notification of the first event is obtained from:
a weather alert service, a traffic alert service, a public safety alert service or an aggregator alert service  (Johnson: [0041], as weather alert system).


Claim 19 is rejected based on the same rational as claim 1 above.

As per claim 20, Butt teaches a device comprising:
a processing system including at least one processor and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations (column 8, lines 14-37,as processor , system, computer-readable memory) , the operations comprising:
detecting a first anomaly from a first media content (Butt: column 11, lines 43-53, as video analytics module receives image data and analyzes the image data to determine 
generating a first anomaly signature for the first anomaly (Butt: , Abstract: generate signatures of identified objects and generate signatures of objects of interest, column 15, lines 24-26, as generate Feature vectors or signatures to represent objects in the scene) ; 
obtaining a notification of a first event, wherein the notification comprises an event type of the first event, time information of the first event, and location information of the first event (Butt: column 14, lines 43-51, as video analytics may further include detecting whether as event has occurred and the type of event, column 15, lines 1-2, as metadata indication time and identify the camera);
correlating the first anomaly to the notification of the first event and labeling the first anomaly signature with the event type; detecting a second anomaly from a second media content that matches the first anomaly signature (Butt: , Abstract: generate signatures of identified objects and generate signatures of objects of interest, column 15, lines 24-26, as generate Feature vectors or signatures to represent objects in the scene).
detecting a second anomaly from a second media content that matches the first anomaly signature (Butt: column 11, lines 43-53, as video analytics module receives . 
Butt does not explicitly teach transmitting a notification of a second event of the event type when it is detected that the second anomaly matches the first anomaly signature. Johnson does teach limitation at [011], as alert notification , also referred to as a message, text message, notification message , [0139], as the information contained in the alert will contain text representation of the alert event, location associated with the event, start and stop time of the alert event and the severity of the alert event. It would have been obvious to one before the effective filing date to modify the Butt system of capturing video images of objects and identifying objects of interests by utilizing the capabilities of Johnson of generating and communicating alerts based on determined violations in order to provide notification/alert capabilities. One would have been motivated to make this modification in order to provide the video analysis and determination data including anomaly detection (Butt: column 11, lines 43-55). 



Allowable Subject Matter
7.	Claims 9-10,12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675.  The examiner can normally be reached on Monday 8am-4:00pm,T,TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        February 12, 2021

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167